Per Curiam.
Xiaofeng Da was admitted to practice by this Court in 2008 and lists a business address in Plano, Texas with the Office of Court Administration. Xiaofeng Da now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Xiaofeng Da’s application.
Upon reading the affidavit of Xiaofeng Da sworn to June 17, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Xiaofeng Da is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Peters, P.J., McCarthy, Garry, Rose and Aarons, JJ., concur.
Ordered that Xiaofeng Da’s application to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Xiaofeng Da’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Xiaofeng Da shall, within 30 days of the date of entry of this order, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.